Citation Nr: 1426624	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-23 287	)	DATE
	)
	)
Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia

THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, claimed as chronic knee pain. 

2.  Entitlement to service connection for vertigo.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The Veteran served on active duty from February 1991 to April 1991 and October 2004 to October 2006.  She also served on additional periods of Reserves duty. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the VA RO in San Diego, California.  

In December 2013, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the jurisdiction conferring RO in Atlanta, Georgia.   
 
As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the Virtual VA reveals, aside from the transcript from the December 2013 hearing, a copy of which has been added to the paper claims file, documents that are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents relevant to this appeal at this time.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

While the Board regrets the additional delay in the adjudication of the Veteran's claims, in light of argument presented by the Veteran at her December 2013 hearing and review of the record, the case must be remanded to ensure compliance with the duty to assist.   

The Board notes initially that as the Veteran was not provided an official service entrance examination prior to either period of active duty, and the presumption of soundness under 38 U.S.C.A. § 1111 applies only when a Veteran has been "examined, accepted, and enrolled for service," and where that examination revealed no "defects, infirmities, or disorders," the presumption of soundness-and its concomitant standard of proof-does not apply in this case.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010); Crowe v. Brown, 7 Vet. App. 238, 245 (1994) (holding that the presumption of sound condition "attaches only where there has been an induction examination in which the later-complained-of disability was not detected" (citing Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

First with respect to the knees, a November 2003 DA Form 3349 completed during a period of Reserves duty noted that the Veteran was placed on a limited duty profile due to right knee arthritis.  During the Veteran's second period of active duty in March 2006, a service treatment report (STR) notes the Veteran describing increasing bilateral knee pain.  X-rays of the knees at that time were negative.  An October 2006 medical assessment completed shortly prior to separation from the Veteran's second period of active duty was positive for knee pain, and it was remarked that such pain was not the result of an injury and that the Veteran was taking Mobic for her knee pain.  

The post service record reflects a June 2009 VA outpatient treatment report reflecting complaints of right knee pain and the Veteran's report that she was diagnosed with arthritis "after she got out of the military."  The examination of the knees at that time revealed bilateral crepitus, and the diagnoses included "OA" [osteoarthritis] and the notation that the Veteran was to continue taking Ibuprofen for this condition.  A December 2009 VA outpatient treatment report reflects the Veteran reporting right knee pain for greater than 10 years which she attributed to excessive running in the Army.  The examination at that time revealed bilateral crepitus with limited range of motion and an assessment of knee pain and "probable" degenerative joint disease.  An August 2010 VA outpatient treatment report also reflects complaints of bilateral knee pain that started more than 15 years ago which the Veteran attributed to "wear and tear while in service."  The impression included "OA/x-ray right knee."  

Given the in-service and post-service clinical evidence set forth above, and the Veteran's competent testimony to the undersigned as to suffering from knee pain since physical training in the military during her first period of active duty, the undersigned finds that a VA examination with an opinion as to whether the Veteran has a current knee disability that was incurred in or aggravated by service is necessary to fulfil the duty to assist.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

With respect to vertigo, a VA problem list noted this condition in August 2002, and an April 2003 VA clinical report also noted this condition.  STRs dated in 2005 reflect treatment for vertigo, and the aforementioned October 2006 medical assessment completed shortly prior to separation from the Veteran's second period of active duty noted that the Veteran had been diagnosed with positional vertigo and that she took medication for the condition.  Post service evidence dated from October 2007 VA outpatient reports reflect treatment, to include with medication, for vertigo.   

In light of the in-service and post-service clinical evidence set forth above, and the Veteran's competent testimony to the undersigned relating vertigo to her second period of active duty, wherein she testified that the condition resulted in such symptoms as "spinning," vomiting, and loss of balance, the undersigned finds that a VA examination with an opinion as to whether the Veteran has a current disability due to vertigo that was incurred in or aggravated by service is also necessary to fulfill the duty to assist.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon, supra.   

Finally, prior to arranging for further examinations, and to ensure that the record before each examiner is complete and that all due process requirements are met, the AOJ will also be requested below to afford the Veteran another opportunity to present information and/or evidence pertinent to the matters on appeal.  The AOJ will also be requested to obtain any additional Reserves duty medical records or records of treatment by Dr. Oliga (some of which are currently located in the envelope containing the Reserves medical reports that are of record), and the records form a "Dr. Leader" all referenced at the December 2013 hearing.   

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any additional STRs from the Veteran's Reserves duty which may be available from any records repository deemed appropriate.  All pertinent follow-up in this regard must be undertaken in accordance with the M21-1MR, III.iii.2.B.14.  The AOJ must provide documentation in the claims file indicating which repositories were contacted and why those repositories were contacted.  If no additional STRs are available or do not exist, a negative reply is required.  To the extent that additional records cannot be obtained, all efforts must be fully documented in the claims file, to include in a Formal Memorandum of the Unavailability of additional STRs, and the appropriate notification must be provided to the Veteran and her representative.  See 38 C.F.R. § 3.159(e).

2.  Request that the Veteran identify any outstanding VA or non-VA treatment records pertinent to the bilateral knee disability and vertigo for which service connection is claimed.  After securing any necessary authorization from her, obtain all records that the Veteran identifies, to include, should such authorization be received, any additional records not currently contained in the claims file from Dr. Oliga [as identified in the record, John J. Oliga, M.D., 4826 Flat Shoals Parkway, Decatur, GA 30034] and any pertinent records from a "Dr. Leader" referenced at the December 2013 hearing.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  After completion of the requested development with respect to obtaining additional records, afford the Veteran an appropriate examination to address the nature and etiology of any current knee disability.  The claims file, to include a copy of this remand, must be made available to and reviewed by the clinician, and the clinician is requested to opine as follows: 

Is it as likely as not that any current knee disability is etiologically related, to include by way of aggravation [by which it is meant an increase in the underlying pathology of any knee disability that preexisted a period of service, as opposed to an increase in mere symptoms] to physical training/excessive running during service or any other event, symptomatology, or pathology, therein?  In offering the opinion, and to eliminate the necessity for another opinion, the physician must consider the full record, to include the lay statements regarding in-service incurrence and continuity of knee  symptomatology.  

The rationale for any opinion offered should be provided. 

4.  Also after completion of the requested development with respect to obtaining additional records, afford the Veteran an appropriate examination to address the nature and etiology of any current vertigo.  The claims file, to include a copy of this remand, must be made available to and reviewed by the clinician, and the clinician is requested to opine as follows: 

Is it as likely as not that any current disability due to vertigo is etiologically related, to include by way of aggravation [by which it is meant an increase in the underlying pathology of any disability associated with vertigo that preexisted a period of service, as opposed to an increase in mere symptoms] to an event, symptomatology, or pathology during service?  In offering the opinion, and to eliminate the necessity for another opinion, the clinician must consider the full record, to include the lay statements regarding in-service incurrence and continuity of symptomatology associated with vertigo.   

The rationale for any opinion offered should be provided. 

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.   If any benefit sought in connection with these claims is denied, furnish to the Veteran and her representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



